      Case 1:18-cr-00749-DLC Document 177 Filed 05/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------- X
                                    :
 UNITED STATES OF AMERICA           :
                                    :
                                    :                  18cr749 (DLC)
                -v-                 :
                                    :                       ORDER
 KEVIN MORA,                        :
                                    :
                        Defendant. :
                                    :
 ---------------------------------- X

DENISE COTE, District Judge:

     On July 25, 2019, Kevin Mora entered a plea of guilty to

one count of conspiring to distribute narcotics in violation of

21 U.S.C. §§ 846, 841(b)(1)(C), and 841(b)(1)(D).         Mora was

sentenced on November 22, 2019, principally to 46 months’

imprisonment.    Mora is 32 years old and imprisoned at the

Metropolitan Detention Center (“MDC”) awaiting transfer to

another facility to serve the remainder of his sentence.            The

Bureau of Prisons (“BOP”) projects that he will be released in

February 2022.

     On April 21, 2020, Mora submitted a request to the warden

of MDC that he be released to serve the remainder of his

sentence on home confinement pursuant to 18 U.S.C. § 3624(c) or,

in the alternative, that the warden bring a motion for Mora’s

early release pursuant to 18 U.S.C. § 3582(c)(1)(A).          The warden

denied Mora’s request on April 23, 2020.
        Case 1:18-cr-00749-DLC Document 177 Filed 05/27/20 Page 2 of 3



     On May 20, 2020, Mora moved this Court to modify or reduce

his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A),

or, in the alternative, to release him on bail, citing the

COVID-19 public health emergency.         On May 26, the Government

opposed Mora’s petition.       The Government concedes that Mora has

met the administrative exhaustion requirement set forth in §

3582.

     Mora’s application is denied.         Pursuant to 18 U.S.C. § 3582

(c)(1)(A), Mora’s sentence may be reduced if, after

consideration of the 18 U.S.C. § 3553(a) factors, a court finds

that “extraordinary and compelling reasons” warrant such a

reduction.    18 U.S.C. § 3582 (c)(1)(A)(i).        Mora has not

demonstrated the he meets the conditions set forth in § 3582

(c)(1)(A) or that consideration of the § 3553(a) factors

supports his application.       Mora’s petition rests largely on his

carrying of the sickle cell trait.         Mora acknowledges that he

does not currently have sickle cell disorder or another illness.

     Mora requests in the alternative that he be released on

bail.   Mora is a sentenced prisoner in the custody of the BOP.

This Court lacks authority to order Mora’s release on home

confinement.

     Accordingly, it is hereby




                                      2
         Case 1:18-cr-00749-DLC Document 177 Filed 05/27/20 Page 3 of 3



     ORDERED that the May 20, 2020 motion pursuant to § 3582

(c)(1)(A) is denied.

     SO ORDERED:

Dated:       New York, New York
             May 27, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
